DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

                     Patent
                 (US 11,109,440 B2)
           Instant Application
                 (17/386,530)
A method, comprising:


       during an isochronous communication session of a communication master with a far-end system operating as a communication slave on a short-range packet-based radio link, monitoring for voice-based signals in an audio stream received on an audio line in, wherein the isochronous communication session comprises a plurality of event windows, the plurality of event windows comprising a first event window;
           based on monitoring the audio stream for the voice-based signals, generating a voice activity estimation signal; 
       while the voice activity estimation signal exceeds a predetermined threshold, generating one or more voice packets based on the audio stream, and transmitting the one or more voice packets to the far-end system at one or more times; and 
         in response to determining that the voice activity estimation signal is below the predetermined threshold: transmitting a first zero-payload packet to the communication slave in a first subevent of the first event window,
          receiving, in response to the first zero-payload packet, a voice packet from the communication slave in the first subevent of the first event window, and 

        acknowledging the voice packet by transmitting a second zero-payload packet to the communication slave in a second subevent of the first event window.
  1. A method for communication by a communication master, the method comprising: 
            during an isochronous communication session of the communication master with a far-end system operating as a communication slave on a short-range packet-based radio link, monitoring for voice-based signals in an audio stream received on an audio line in, wherein the isochronous communication session comprises a plurality of event windows, the plurality of event windows comprising a first event window;
           based on monitoring the audio stream for the voice-based signals, generating a voice activity estimation signal; 
       while the voice activity estimation signal exceeds a predetermined threshold, generating one or more voice packets based on the audio stream, and transmitting the one or more voice packets to the far-end system at one or more times; and
           in response to determining that the voice activity estimation signal is below the predetermined threshold: transmitting a first zero-payload packet to the communication slave in a first subevent of the first event window, and 
         receiving, in response to the first zero-payload packet, a second zero-payload packet from the communication slave in the first subevent of the first event window. 

8. A method, comprising:
     

       during an isochronous communication session of a communication slave with a far-end system operating as a communication master on a short-range packet-based radio link: receiving a first zero-payload packet from the communication master in a first subevent of a first event window of the isochronous communication session;
      receiving an audio stream on an audio line in; 
       
        generating a voice packet based on the audio stream;
         transmitting, in response to the first zero-payload packet, the voice packet to the communication master in the first subevent of the first event window; 
         receiving a second zero-payload packet from the communication master in a second subevent of the first event window, the second zero-payload packet acknowledging the voice packet; monitoring for voice-based signals in the audio stream; 
    based on monitoring the audio stream for the voice-based signals, generating a voice activity estimation signal;
   
          receiving a third zero-payload packet from the communication master in a first subevent of a second event window of the isochronous communication session; and
      


     



   in response to determining that the voice activity estimation signal is below a predetermined threshold: transmitting, in response to the third zero-payload packet, a fourth zero-payload packet to the communication master in the first subevent of the second event window.
6. A method for communication by a communication master, the method comprising:
       during an isochronous communication session of the communication master with a far-end system operating as a communication slave on a short-range packet-based radio link, monitoring for voice-based signals in an audio stream received on an audio line in, wherein the isochronous communication session comprises a plurality of event windows, the plurality of event windows comprising a first event window;













         based on monitoring the audio stream for the voice-based signals, generating a voice activity estimation signal;
         




 while the voice activity estimation signal exceeds a predetermined threshold, generating one or more voice packets based on the audio stream, and transmitting the one or more voice packets to the far-end system at one or more times; and 
     






         in response to determining that the voice activity estimation signal is above the predetermined threshold: generating a first voice packet based on the audio stream, transmitting the first voice packet to the communication slave in a first subevent of the first event window, and receiving, in response to the first voice packet, a first zero-payload packet from the communication slave in the first subevent of the first event window
     13. A method, comprising: 

      during an isochronous communication session of a communication slave with a far-end system operating as a communication master on a short-range packet-based radio link: 
       
        receiving a first zero-payload packet from the communication master in a first subevent of a first event window of the isochronous communication session; 
       receiving an audio stream on an audio line in; 
      generating a voice packet based on the audio stream; 
       transmitting, in response to the first zero-payload packet, the voice packet to the communication master in the first subevent of the first event window;
         receiving a second zero-payload packet from the communication master in a second subevent of the first event window, the second zero-payload packet acknowledging the voice packet; 
        monitoring for voice-based signals in the audio stream;
         based on monitoring the audio stream for the voice-based signals, generating a voice activity estimation signal; 
          receiving a second voice packet from the communication master in a first subevent of a second event window of the isochronous communication session;
         in response to determining that the voice activity estimation signal is below a predetermined threshold: transmitting, in response to the second voice packet, a third zero-payload packet to the communication master in the first subevent of the second event window.
11. A method for communication by a communication slave, comprising: 
        during an isochronous communication session of the communication slave with a far-end system operating as a communication master on a short-range packet-based radio link: 
        receiving a first voice packet from the communication master in a first subevent of a first event window of the isochronous communication session;
        receiving an audio stream on an audio line in;
       









     
        monitoring for voice-based signals in the audio stream; 
        based on monitoring the audio stream for the voice-based signals, generating a voice activity estimation signal;




           in response to determining that the voice activity estimation signal is below a predetermined threshold: transmitting, in response to the first voice packet, a first zero-payload packet to the communication master in the first subevent of the first event window.


Instant Claims 1-6, and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8 and 13-17 of U.S. Patent No. US 11,109,440 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the instant claim 1 provided above and because Wernaers suggests “receiving, in response to the first zero-payload packet, a second zero-payload packet from the communication slave in the first subevent of the first event window” (fig. 11-14; para. [0055]-[0058]; para. [0073]), “while the voice activity estimation signal exceeds a predetermined threshold, generating one or more voice packets based on the audio stream, and transmitting the one or more voice packets to the far-end system at one or more times” (para. [0027]; para. [0057]-[0058]) and “in response to determining that the voice activity estimation signal is above the predetermined threshold: generating a first voice packet based on the audio stream, transmitting the first voice packet to the communication slave in a first subevent of the first event window, and receiving, in response to the first voice packet, a first zero-payload packet from the communication slave in the first subevent of the first event window” (fig. 11-14; para. [0055]-[0058]; para. [0073]). It would have been obvious to one of ordinary skill in the art to implement the features of Wernaers for all the reasons described therein including avoiding connection loss (Wernaers, para. [0073]). Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to substitute the zero payload packet described in Wang with the silence packet described in Wernaers in arriving at the limitation because such substitution would have resulted in providing reduced transmission bitrate and reduced waste of resources (Wang, para. [0004]-[0005]; para. [0014])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.       Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wernaers US PGPUB 2014/0162555 A1 (“Wernaers”) in view of Wang et al US PGPUB 2010/0165922 A1 (“Wang”) and Song et al US 10,034,160 B2 (“Song”)
        Per Claim 1, Wernaers discloses a method for communication by a communication master, the method comprising: 
            during a communication session of the communication master with a far-end system operating as a communication slave on a short-range packet-based radio link, monitoring for voice-based signals in an audio stream received on an audio line in (fig. 2; fig. 3; a method for controlling the transmission of a sampled voice signal over a Bluetooth.RTM. radio link. The method comprises the steps of: a) monitoring the sampled voice signal…, Abstract; para. [0039]; para. [0040]);
           based on monitoring the audio stream for the voice-based signals, generating a voice activity estimation signal (para. [0057]-[0058]);  
          while the voice activity estimation signal exceeds a predetermined threshold, generating one or more voice packets based on the audio stream, and transmitting the one or more voice packets to the far-end system at one or more times (para. [0027]; para. [0057]-[0058]); and
           in response to determining that the voice activity estimation signal is below the predetermined threshold: transmitting a silence packet to the communication slave in a first subevent of the first event window, and receiving, in response to the silence packet, a second zero-payload packet from the communication slave in the first subevent of the first event window (fig. 11-14; the slave does not send a packet containing one or more samples of the sampled voice signal after that the master had sent one because a number of consecutive silence samples has been detected on the slave side.  Nevertheless, the slave can send to the master a NULL packet…, para. [0055]-[0058]; Silences in the voice signal can therefore have any duration. The packet sent by the transmitter for avoiding the loss of the radio link may be a silence packet…, para. [0073], NULL as second zero payload packet);
           Wernaers does not explicitly disclose in response to determining that the voice activity estimation signal is below the predetermined threshold: transmitting a first zero-payload packet to the communication slave
           However, this feature is taught by Wang (para. [0005]; para. [0053], transmitted silence/zero/dummy packet when silence is detected as implying limitation)
          Wernaers in view of Wang does not explicitly disclose an isochronous communication session, wherein the isochronous communication session comprises a plurality of event windows, the plurality of event windows comprising a first event window
            However, this feature taught by Song (Abstract; figs. 16-9)
         It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Wang with the method of Wernaers by substituting the zero payload packet described in Wang with the silence packet described in Wernaers in arriving at “in response to determining that the voice activity estimation signal is below the predetermined threshold: transmitting a first zero-payload packet to the communication slave in a first subevent of the first event window, and receiving, in response to the a first zero-payload packet, a second zero-payload packet from the communication slave in the first subevent of the first event window”, as well as to combine the teachings of Song with the method of Wernaers in view of Wang in arriving at “an isochronous communication session, wherein the isochronous communication session comprises a plurality of event windows, the plurality of event windows comprising a first event window”, because such combinations would have resulted in providing reduced transmission bitrate and reduced waste of resources (Wang, para. [0004]-[0005]; para. [0014]) as well as providing a way to periodically send data to multiple devices (Song, col. 17, ln 37-44). 
           Per Claim 2, Wernaers in view of Wang and Song discloses the method of claim 1, 
           Wernaers discloses wherein the short-range packet-based radio link includes a Bluetooth link (Abstract; para. [0055]). 
          Per Claim 5, Wernaers in view of Wang and Song discloses the method of claim 1, 
           Wernaers discloses wherein the audio stream on the audio line in originates from a microphone (fig. 2, element 200; para. [0085]). 

2.     Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wernaers in view of Song
         Per Claim 6, Wernaers discloses a method for communication by a communication master, the method comprising: 
           during a communication session of the communication master with a far-end system operating as a communication slave on a short-range packet-based radio link, monitoring for voice-based signals in an audio stream received on an audio line in (fig. 2; fig. 3; a method for controlling the transmission of a sampled voice signal over a Bluetooth.RTM. radio link. The method comprises the steps of: a) monitoring the sampled voice signal…, Abstract; para. [0039]; para. [0040]);
            based on monitoring the audio stream for the voice-based signals, generating a voice activity estimation signal (para. [0057]-[0058]);  
          while the voice activity estimation signal exceeds a predetermined threshold, generating one or more voice packets based on the audio stream, and transmitting the one or more voice packets to the far-end system at one or more times (para. [0027]; para. [0057]-[0058]); and 
         in response to determining that the voice activity estimation signal is above the predetermined threshold: generating a first voice packet based on the audio stream, transmitting the first voice packet to the communication slave in a first subevent of the first event window, and receiving, in response to the first voice packet, a first zero-payload packet from the communication slave in the first subevent of the first event window (fig. 11-14; the slave does not send a packet containing one or more samples of the sampled voice signal after that the master had sent one because a number of consecutive silence samples has been detected on the slave side.  Nevertheless, the slave can send to the master a NULL packet…, para. [0055]-[0058]; Silences in the voice signal can therefore have any duration. The packet sent by the transmitter for avoiding the loss of the radio link may be a silence packet…, para. [0073], NULL as second zero payload packet);
          Wernaers does not explicitly disclose an isochronous communication session, wherein the isochronous communication session comprises a plurality of event windows, the plurality of event windows comprising a first event window
            However, this feature taught by Song (Abstract; figs. 16-9)
         It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Song with the method of Wernaers in arriving at “an isochronous communication session, wherein the isochronous communication session comprises a plurality of event windows, the plurality of event windows comprising a first event window”, because such combinations would have resulted in providing a way to periodically send data to multiple devices (Song, col. 17, ln 37-44).
         Per Claim 7, Wernaers in view of Song discloses the method of claim 6, 
            Wernaers discloses wherein the short-range packet-based radio link includes a Bluetooth link (Abstract; para. [0055]).
         Per Claim 10, Wernaers in view of Song discloses the method of claim 6, 
             Wernaers discloses wherein the audio stream on the audio line in originates from a microphone (fig. 2, element 200; para. [0085]).
        Per Claim 11, Wernaers discloses a method for communication by a communication slave, comprising: 
           during a communication session of the communication slave with a far-end system operating as a communication master on a short-range packet-based radio link: receiving a first voice packet from the communication master in a first subevent of a first event window of the communication session (fig. 2; fig. 3; a method for controlling the transmission of a sampled voice signal over a Bluetooth.RTM. radio link. The method comprises the steps of: a) monitoring the sampled voice signal…, Abstract; para. [0039]; para. [0040]; para. [0055]); 
           receiving an audio stream on an audio line in (Abstract; para. [0039]; para. [0040]; para. [0047]; para. [0088]);
          monitoring for voice-based signals in the audio stream (Abstract; para. [0027]; para. [0057]-[0058]);
        based on monitoring the audio stream for the voice-based signals, generating a voice activity estimation signal (para. [0027]; para. [0057]-[0058]); 
        in response to determining that the voice activity estimation signal is below a predetermined threshold: transmitting, in response to the first voice packet, a first zero-payload packet to the communication master in the first subevent of the first event window (fig. 11-14; the slave does not send a packet containing one or more samples of the sampled voice signal after that the master had sent one because a number of consecutive silence samples has been detected on the slave side.  Nevertheless, the slave can send to the master a NULL packet…, para. [0055]-[0058], NULL as second zero payload packet)      
         Wernaers does not explicitly disclose an isochronous communication session
         However, this feature taught by Song (Abstract; figs. 16-9)
         It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Song with the method of Wernaers in view of Wang in arriving at “an isochronous communication session”, because such combinations would have resulted in providing a way to periodically send data to multiple devices (Song, col. 17, ln 37-44). 
          Per Claim 13, Wernaers in view of Song discloses the method of claim 11, 
            Wernaers discloses wherein the audio stream on the audio line in originates from a microphone (fig. 2, element 200; para. [0085]).
          Per Claim 14, Wernaers in view of Song discloses the method of claim 11, 
              Wernaers discloses wherein the short-range packet-based radio link includes a Bluetooth link (Abstract; para. [0055]).

3.       Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wernaers in view of Wang and Song as applied to claim 1 and further in view of Perraud et al US PGPUB 2006/0193269 A1 (“Perraud”)
        Per Claim 3, Wernaers in view of Wang and Song discloses the method of claim 1, 
           Wernaers in view of Wang and Song does not explicitly disclose transmitting, to the far-end system, at least one packet including comfort noise parameters
           However, this feature is taught by Perraud (para. [0024])
         At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Perraud with the system of Wernaers in arriving at “transmitting, to the far-end system, at least one packet including comfort noise parameters”, because such combination would have resulted in reducing the appearance of lost communication (Perraud, para. [0024]).   

4.       Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wernaers in view of Song as applied to claims 6 and 11 above, and further in view of Perraud et al US PGPUB 2006/0193269 A1 (“Perraud”)
       Per Claim 8, Wernaers in view of Song discloses the method of claim 6, 
            Wernaers in view of Song does not explicitly disclose transmitting, to the far-end system, at least one packet including comfort noise parameters
            However, this feature is taught by Perraud (para. [0024])
         At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Perraud with the system of Wernaers in view of Song in arriving at “transmitting, to the far-end system, at least one packet including comfort noise parameters”, because such combination would have resulted in reducing the appearance of lost communication (Perraud, para. [0024]).
         Per Claim 12, Wernaers in view of Song discloses the method of claim 11, 
            Wernaers in view of Song does not explicitly disclose receiving, from the far-end system, at least one packet including comfort noise parameters
            However, this feature is taught by Perraud (para. [0024])
         At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Perraud with the system of Wernaers in view of Song in arriving at “receiving, from the far-end system, at least one packet including comfort noise parameters”, because such combination would have resulted in reducing the appearance of lost communication (Perraud, para. [0024]).

5.       Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wernaers in view of Wang and Song as applied to claim 1 above, and further in view of Gournay et al US PGPUB 2006/0293885 A1 (“Gournay”)
         Per Claim 4, Wernaers in view of Wang and Song discloses the method of claim 1,
             Wernaers in view of Wang and Song does not explicitly disclose while the voice activity estimation signal exceeds the predetermined threshold, extracting from the audio stream comfort noise parameters
            However, this feature is taught by Gournay (Abstract; para. [0004]; para. [0031]; para. [0035], speech frames as implying estimation signal exceeds the threshold);
           At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gournay with the method of Wernaers in view of Wang and Song in arriving at “while the voice activity estimation signal exceeds the predetermined threshold, extracting from the audio stream comfort noise parameters”, because such combination would have resulted in saving power as a result of the extracted parameters (Gournay, para. [0003]-[0004]).

6.       Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wernaers in view of Song as applied to claim 6 above, and further in view of Gournay et al US PGPUB 2006/0293885 A1 (“Gournay”)
         Per Claim 9, Wernaers in view of Song discloses the method of claim 6, 
            Wernaers does not explicitly disclose while the voice activity estimation signal exceeds the predetermined threshold, extracting from the audio stream comfort noise parameters
         However, this feature is taught by Gournay (Abstract; para. [0004]; para. [0031]; para. [0035], speech frames as implying estimation signal exceeds the threshold);
          At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gournay with the method of Wernaers in view of Song in arriving at “while the voice activity estimation signal exceeds the predetermined threshold, extracting from the audio stream comfort noise parameters”, because such combination would have resulted in saving power as a result of the extracted parameters (Gournay, para. [0003]-[0004]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658